Exhibit 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following documents of Navistar International Corporation, and its principal
subsidiary Navistar, Inc. are incorporated herein by reference.

 

*10.76    Annual Incentive Award Plan Criteria for fiscal year 2011 for named
executive officers. Filed as Exhibit 10.1 to Current Report on Form 8-K dated
and filed December 16, 2010. Commission File No. 001-09618. *10.77    Fiscal
Year 2011 Long-Term Equity Grant award description to non-employee directors and
named executive officers. Filed as Exhibit 10.2 to Current Report on Form 8-K
dated and filed on December 16, 2010. Commission File No. 001-09618. *10.78   
Form of Cash Settled Performance-Based Stock Unit Award Notice and Agreement.
Filed as Exhibit 10.3 to Current Report on Form 8-K dated and filed December 16,
2010. Commission File No. 001-09618.

 

* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

 

E-2